                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF MISSOURI
                                       WESTERN DIVISION

RightCHOICE Managed Care, Inc. et al.,                  )
                                                        )
                             Plaintiffs,                )      Case No. 18-cv-06037-DGK
                                                        )
                   v.                                   )
                                                        )
Hospital Partners, Inc. et al.,                         )
                                                        )
                             Defendant.                 )

                               ANSWER BY DEFENDANT BEAU GERTZ

        Defendant Beau Gertz (“Gertz”) for his Answer to Plaintiffs’ Third Amended Complaint,

states and alleges as follows:

                1. Denied.

                2. Admit.

                3. Defendant Gertz lacks knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 3, and therefore denies the same.

                4. Denied.

                5. Admit.

                6. Denied.

                7. Denied.

                8. Denied.

                9. Denied.

                10. Denied.

                11. Defendant Gertz lacks knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 11, and therefore denies the same.



                                                   1
KCP-8403959-1
         Case 5:18-cv-06037-DGK Document 109 Filed 10/09/18 Page 1 of 27
                12. Denied.

                13. Denied.

                14. Denied.

                15. Defendant Gertz lacks knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 15, and therefore denies the same.

                16. Defendant Gertz lacks knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 16, and therefore denies the same.

                17. Defendant Gertz lacks knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 17, and therefore denies the same.

                18. Denied.

                19. Denied.

                20. Defendant Gertz lacks knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 20, and therefore denies the same.

                21. The State Auditor’s report referenced in Paragraph 21 speaks for itself, and

therefore no response is required. To the extent a response is required, Defendant Gertz denies

the same.

                22. Plaintiffs’ Paragraph 22 merely states the relief Plaintiffs seek in this lawsuit, and

does not state a factual allegation to which a response is required. To the extent a response is

required, Defendant Gertz denies that Plaintiffs are entitled to any such relief.

                23. Denied.

                24. Denied.

                25. Denied.




                                                      2
KCP-8403959-1
         Case 5:18-cv-06037-DGK Document 109 Filed 10/09/18 Page 2 of 27
                26. Defendant Gertz lacks knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 26, and therefore denies the same.

                27. Defendant Gertz lacks knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 27, and therefore denies the same.

                28. Defendant Gertz lacks knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 28, and therefore denies the same.

                29. Defendant Gertz lacks knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 29, and therefore denies the same.

                30. Defendant Gertz lacks knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 30, and therefore denies the same.

                31. Defendant Gertz lacks knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 31, and therefore denies the same.

                32. Defendant Gertz lacks knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 32, and therefore denies the same.

                33. Defendant Gertz lacks knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 33, and therefore denies the same.

                34. Defendant Gertz lacks knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 34, and therefore denies the same.

                35. Defendant Gertz lacks knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 35, and therefore denies the same.

                36. Defendant Gertz lacks knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 36, and therefore denies the same.




                                                   3
KCP-8403959-1
         Case 5:18-cv-06037-DGK Document 109 Filed 10/09/18 Page 3 of 27
                37. Defendant Gertz lacks knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 37, and therefore denies the same.

                38. Defendant Gertz lacks knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 38, and therefore denies the same.

                39. Defendant Gertz lacks knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 39, and therefore denies the same.

                40. Defendant Gertz lacks knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 40, and therefore denies the same.

                41. Defendant Gertz lacks knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 41, and therefore denies the same.

                42. Defendant Gertz lacks knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 42, and therefore denies the same.

                43. Defendant Gertz lacks knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 43, and therefore denies the same.

                44. Defendant Gertz lacks knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 44, and therefore denies the same.

                45. Defendant Gertz lacks knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 45, and therefore denies the same.

                46. Defendant Gertz lacks knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 46, and therefore denies the same.

                47. Defendant Gertz lacks knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 47, and therefore denies the same.




                                                   4
KCP-8403959-1
         Case 5:18-cv-06037-DGK Document 109 Filed 10/09/18 Page 4 of 27
                48. Defendant Gertz lacks knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 48, and therefore denies the same.

                49. Defendant Gertz lacks knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 49, and therefore denies the same.

                50. Defendant Gertz lacks knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 50, and therefore denies the same.

                51. Defendant Gertz lacks knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 51, and therefore denies the same.

                52. Defendant Gertz lacks knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 52, and therefore denies the same.

                53. Defendant Gertz lacks knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 53, and therefore denies the same.

                54. Defendant Gertz lacks knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 54, and therefore denies the same.

                55. Defendant Gertz lacks knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 55, and therefore denies the same.

                56. Admit that LabMed Services is a Nevada LLC and that its members are residents

of Colorado and Florida. All allegations not expressly admitted herein are denied.

                57. Admit that SeroDynamics is a Colorado LLC. All allegations not expressly

admitted herein are denied.

                58. Defendant Gertz lacks knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 58, and therefore denies the same.




                                                   5
KCP-8403959-1
         Case 5:18-cv-06037-DGK Document 109 Filed 10/09/18 Page 5 of 27
                59. Defendant Gertz lacks knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 59, and therefore denies the same.

                60. Defendant Gertz lacks knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 60, and therefore denies the same.

                61. Defendant Gertz lacks knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 61, and therefore denies the same.

                62. Defendant Gertz lacks knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 62, and therefore denies the same.

                63. Admit.

                64. Admit.

                65. Defendant Gertz lacks knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 65, and therefore denies the same.

                66. Defendant Gertz lacks knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 66, and therefore denies the same.

                67. Defendant Gertz lacks knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 67, and therefore denies the same.

                68. Defendant Gertz lacks knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 68, and therefore denies the same.

                69. Denied.

                70. Denied.

                71. Defendant Gertz lacks knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 71 and each of its subparts, and therefore denies the

same.



                                                   6
KCP-8403959-1
         Case 5:18-cv-06037-DGK Document 109 Filed 10/09/18 Page 6 of 27
                72. Defendant Gertz lacks knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 72, and therefore denies the same.

                73. Admit.

                74. Defendant Gertz lacks knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 74, and therefore denies the same.

                75. Defendant Gertz lacks knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 75, and therefore denies the same.

                76. Defendant Gertz lacks knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 76, and therefore denies the same.

                77. Defendant Gertz lacks knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 77, and therefore denies the same.

                78. Defendant Gertz lacks knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 78, and therefore denies the same.

                79. Defendant Gertz lacks knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 79, and therefore denies the same.

                80. Paragraph 80 states a legal conclusion and is not a factual allegation to which a

response is required. To the extent a response is required, Defendant Gertz denies the same.

                81. Defendant Gertz lacks knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 81, and therefore denies the same.

                82. Defendant Gertz lacks knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 82, and therefore denies the same.

                83. Defendant Gertz lacks knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 83, and therefore denies the same.



                                                    7
KCP-8403959-1
         Case 5:18-cv-06037-DGK Document 109 Filed 10/09/18 Page 7 of 27
                84. Defendant Gertz lacks knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 84, and therefore denies the same.

                85. Defendant Gertz lacks knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 85, and therefore denies the same.

                86. Defendant Gertz lacks knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 86, and therefore denies the same.

                87. Defendant Gertz lacks knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 87, and therefore denies the same.

                88. Defendant Gertz lacks knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 88, and therefore denies the same.

                89. Defendant Gertz lacks knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 89, and therefore denies the same.

                90. Defendant Gertz lacks knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 90, and therefore denies the same.

                91. The Exhibit referenced in Paragraph 91 speaks for itself, and therefore no

response is required. To the extent a response is required, Defendant Gertz denies the same.

                92. The Exhibit referenced in Paragraph 92 speaks for itself, and therefore no

response is required. To the extent a response is required, Defendant Gertz denies the same.

                93. The Exhibit referenced in Paragraph 93 speaks for itself, and therefore no

response is required. To the extent a response is required, Defendant Gertz denies the same.

                94. The Exhibit referenced in Paragraph 94 speaks for itself, and therefore no

response is required. To the extent a response is required, Defendant Gertz denies the same.




                                                   8
KCP-8403959-1
         Case 5:18-cv-06037-DGK Document 109 Filed 10/09/18 Page 8 of 27
                95. The Exhibit referenced in Paragraph 95 and each of its subparts speaks for itself,

and therefore no response is required. To the extent a response is required, Defendant Gertz

denies the same.

                96. The Exhibit referenced in Paragraph 96 speaks for itself, and therefore no

response is required. To the extent a response is required, Defendant Gertz denies the same.

                97. The Exhibit referenced in Paragraph 97 speaks for itself, and therefore no

response is required. To the extent a response is required, Defendant Gertz denies the same.

                98. Paragraph 98 states a legal conclusion and is not a factual allegation to which a

response is required. To the extent a response is required, Defendant Gertz denies the same.

                99. The Exhibit referenced in Paragraph 99 speaks for itself, and therefore no

response is required. To the extent a response is required, Defendant Gertz denies the same.

                100. The Exhibit referenced in Paragraph 100 speaks for itself, and therefore no

response is required. To the extent a response is required, Defendant Gertz denies the same.

                101. The Exhibit referenced in Paragraph 101 speaks for itself, and therefore no

response is required. To the extent a response is required, Defendant Gertz denies the same.

                102. The Exhibit referenced in Paragraph 102 speaks for itself, and therefore no

response is required. To the extent a response is required, Defendant Gertz denies the same.

                103. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 103, and therefore denies the same.

                104. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 104, and therefore denies the same.

                105. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 105, and therefore denies the same.



                                                    9
KCP-8403959-1
         Case 5:18-cv-06037-DGK Document 109 Filed 10/09/18 Page 9 of 27
                106. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 106, and therefore denies the same.

                107. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 107, and therefore denies the same.

                108. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 108, and therefore denies the same.

                109. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 109, and therefore denies the same.

                110. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 110, and therefore denies the same.

                111. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 111 and each of its subparts, and therefore denies

the same.

                112. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 112, and therefore denies the same.

                113. The media article referenced in Paragraph 113 speaks for itself, and therefore no

response is required. To the extent a response is required, Defendant Gertz denies the same.

                114. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 114, and therefore denies the same.

                115. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 115, and therefore denies the same.

                116. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 116, and therefore denies the same.



                                                    10
KCP-8403959-1
        Case 5:18-cv-06037-DGK Document 109 Filed 10/09/18 Page 10 of 27
                117. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 117, and therefore denies the same.

                118. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 118, and therefore denies the same.

                119. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 119, and therefore denies the same.

                120. Denied.

                121. Denied.

                122. Denied.

                123. Denied.

                124. Denied.

                125. Denied.

                126. Denied.

                127. Denied.

                128. Denied.

                129. Denied.

                130. Denied.

                131. Denied.

                132. Denied.

                133. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 133, and therefore denies the same.

                134. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 134, and therefore denies the same.



                                                 11
KCP-8403959-1
        Case 5:18-cv-06037-DGK Document 109 Filed 10/09/18 Page 11 of 27
                135. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 135, and therefore denies the same.

                136. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 136, and therefore denies the same.

                137. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 137, and therefore denies the same.

                138. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 138, and therefore denies the same.

                139. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 139, and therefore denies the same.

                140. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 140, and therefore denies the same.

                141. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 141, and therefore denies the same.

                142. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 142, and therefore denies the same.

                143. Denied.

                144. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 144, and therefore denies the same.

                145. Denied.

                146. Denied.

                147. Denied.

                148. Denied.



                                                 12
KCP-8403959-1
        Case 5:18-cv-06037-DGK Document 109 Filed 10/09/18 Page 12 of 27
                149. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 149, and therefore denies the same.

                150. Denied.

                151. Admit.

                152. Denied.

                153. Admit.

                154. Denied.

                155. Admit the Beau Gertz made the statements described in Paragraph 155 and its

subparts. Deny that the excerpts fairly or accurately portray the whole of his comments and deny

all inferences Plaintiffs’ suggest by their compilation of cherry-picked excerpts.

                156. Denied.

                157. Admit.

                158. Admit.

                159. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 159, and therefore denies the same.

                160. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 160, and therefore denies the same.

                161. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 161, and therefore denies the same.

                162. Denied.

                163. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 163, and therefore denies the same.

                164. Denied.



                                                 13
KCP-8403959-1
        Case 5:18-cv-06037-DGK Document 109 Filed 10/09/18 Page 13 of 27
                165. Denied.

                166. Denied.

                167. Denied.

                168. Denied.

                169. Denied.

                170. Denied.

                171. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 171, and therefore denies the same.

                172. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 172, and therefore denies the same.

                173. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 173, and therefore denies the same.

                174. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 174, and therefore denies the same.

                175. The State Auditor’s report referenced in Paragraph 175 speaks for itself, and

therefore no response is required. To the extent a response is required, Defendant Gertz denies

the same.

                176. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 176, and therefore denies the same.

                177. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 177, and therefore denies the same.

                178. Admit.

                179. Denied.



                                                  14
KCP-8403959-1
        Case 5:18-cv-06037-DGK Document 109 Filed 10/09/18 Page 14 of 27
                180. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 180, and therefore denies the same.

                181. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 181, and therefore denies the same.

                182. Denied.

                183. Denied.

                184. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 184, and therefore denies the same.

                185. Denied.

                186. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 186, and therefore denies the same.

                187. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 187, and therefore denies the same.

                188. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 188, and therefore denies the same.

                189. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 189, and therefore denies the same.

                190. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 190, and therefore denies the same.

                191. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 191, and therefore denies the same.

                192. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 192, and therefore denies the same.



                                                 15
KCP-8403959-1
        Case 5:18-cv-06037-DGK Document 109 Filed 10/09/18 Page 15 of 27
                193. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 193, and therefore denies the same.

                194. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 194, and therefore denies the same.

                195. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 195, and therefore denies the same.

                196. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 196, and therefore denies the same.

                197. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 197, and therefore denies the same.

                198. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 198, and therefore denies the same.

                199. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 199, and therefore denies the same.

                200. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 200, and therefore denies the same.

                201. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 201, and therefore denies the same.

                202. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 202, and therefore denies the same.

                203. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 203, and therefore denies the same.




                                                 16
KCP-8403959-1
        Case 5:18-cv-06037-DGK Document 109 Filed 10/09/18 Page 16 of 27
                204. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 204, and therefore denies the same.

                205. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 205, and therefore denies the same.

                206. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 206, and therefore denies the same.

                207. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 207, and therefore denies the same.

                208. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 208, and therefore denies the same.

                209. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 209, and therefore denies the same.

                210. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 210, and therefore denies the same.

                211. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 211, and therefore denies the same.

                212. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 212, and therefore denies the same.

                213. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 213, and therefore denies the same.

                214. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 214, and therefore denies the same.




                                                 17
KCP-8403959-1
        Case 5:18-cv-06037-DGK Document 109 Filed 10/09/18 Page 17 of 27
                215. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 215, and therefore denies the same.

                216. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 216, and therefore denies the same.

                217. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 217, and therefore denies the same.

                218. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 218, and therefore denies the same.

                219. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 219, and therefore denies the same.

                220. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 220, and therefore denies the same.

                221. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 221, and therefore denies the same.

                222. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 222, and therefore denies the same.

                223. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 223, and therefore denies the same.

                224. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 224, and therefore denies the same.

                225. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 225, and therefore denies the same.




                                                 18
KCP-8403959-1
        Case 5:18-cv-06037-DGK Document 109 Filed 10/09/18 Page 18 of 27
                226. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 226, and therefore denies the same.

                227. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 227, and therefore denies the same.

                228. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 228, and therefore denies the same.

                229. Defendant Gertz lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 229, and therefore denies the same.

                                        CAUSES OF ACTION

                                             COUNT I
                                 Fraud and Fraudulent Concealment
                                      (Against All Defendants)

                230. Defendant Gertz incorporates by reference all prior paragraphs of this Answer as

if set forth fully herein.

                231. Denied.

                232. Denied.

                233. Denied.

                234. Denied.

                235. Denied.

                236. Denied.

                237. Denied.

                238. Denied.

                239. Denied.

                240. Denied.



                                                   19
KCP-8403959-1
        Case 5:18-cv-06037-DGK Document 109 Filed 10/09/18 Page 19 of 27
                241. Denied.

                242. Denied.

                243. Denied.

                244. Denied.

                245. Denied.

                246. Denied.

                247. Denied.

                248. Denied.

                249. Denied.

                250. Denied.

                251. Denied.

                252. Denied.

                253. Denied.

                254. Denied.

                255. Denied.

                256. Denied.




                                       20
KCP-8403959-1
        Case 5:18-cv-06037-DGK Document 109 Filed 10/09/18 Page 20 of 27
                                             COUNT II
                                     Negligent Misrepresentation
                                      (Against All Defendants)

                257. Defendant Gertz incorporates by reference all prior paragraphs of this Answer as

if set forth fully herein.

                258. Denied.

                259. Denied.

                260. Denied.

                261. Denied.

                262. Denied.

                263. Denied.

                264. Denied.

                265. Denied.

                266. Denied.

                267. Denied.

                268. Denied.

                                              COUNT III
                                  Restitution Under Erisa § 502(a)(3)
                                       (Against All Defendants)

                269. Defendant Gertz incorporates by reference all prior paragraphs of this Answer as

if set forth fully herein.

                270. Denied.

                271. Denied.

                272. Denied.

                273. Denied.



                                                   21
KCP-8403959-1
        Case 5:18-cv-06037-DGK Document 109 Filed 10/09/18 Page 21 of 27
                274. Denied.

                275. Denied.

                276. Denied.

                277. Denied.

                278. Denied.

                279. Denied.

                280. Denied.

                281. Denied.

                282. Denied.

                283. Denied.

                284. Denied.

                285. Denied.

                286. Denied.

                287. Denied.

                288. Denied.

                                            COUNT IV
                                 Declaratory and Injunctive Relief
                       Under Erisa § 502(a)(3) and 28 U.S.C. §§ 2201 and 2202
                                      (Against All Defendants)

                289. Defendant Gertz incorporates by reference all prior paragraphs of this Answer as

if set forth fully herein.

                290. Denied.

                291. Denied.

                292. Denied.

                293. Denied.


                                                   22
KCP-8403959-1
        Case 5:18-cv-06037-DGK Document 109 Filed 10/09/18 Page 22 of 27
                294. Denied.

                295. Denied.

                296. Denied.

                297. Denied.

                298. Denied.

                299. Denied.

                                              COUNT V
                                 Tortious Interference With Contract
                                       (Against All Defendants)

                300. Defendant Gertz incorporates by reference all prior paragraphs of this Answer as

if set forth fully herein.

                301. Denied.

                302. Denied.

                303. Denied.

                304. Denied.

                305. Denied.

                306. Denied.

                307. Denied.

                                             COUNT VI
                                          Civil Conspiracy
                                       (Against All Defendants)

                308. Defendant Gertz incorporates by reference all prior paragraphs of this Answer as

if set forth fully herein.

                309. Denied.

                310. Denied.



                                                   23
KCP-8403959-1
        Case 5:18-cv-06037-DGK Document 109 Filed 10/09/18 Page 23 of 27
                311. Denied.

                312. Denied

                                             COUNT VII
                                      Aiding and Abetting a Tort
                                       (Against All Defendants)

                313. Defendant Gertz incorporates by reference all prior paragraphs of this Answer as

if set forth fully herein.

                314. Denied.

                315. Denied.

                316. Denied.

                317. Denied

                318. Denied.

                                            COUNT VIII
                                         Unjust Enrichment
                                       (Against All Defendants)

                319. Defendant Gertz incorporates by reference all prior paragraphs of this Answer as

if set forth fully herein.

                320. Denied.

                321. Denied.

                322. Denied.

                323. Denied

                324. Denied.

                325. Denied.

                326. Denied.

                327. Denied



                                                   24
KCP-8403959-1
        Case 5:18-cv-06037-DGK Document 109 Filed 10/09/18 Page 24 of 27
                328. Denied.

                                               COUNT IX
                                         Money Had and Received
                                         (Against All Defendants)

                329. Defendant Gertz incorporates by reference all prior paragraphs of this Answer as

if set forth fully herein.

                330. Denied.

                331. Denied.

                332. Denied.

        WHEREFORE, having fully answered Plaintiffs’ Third Amended Complaint, Defendant

Gertz requests that the Court dismiss this action with prejudice, award Defendant its costs and

fees incurred in defending this action, and order all other relief deemed just and appropriate.

                                       AFFIRMATIVE DEFENSES

                1. Plaintiffs’ Third Amended Complaint fails to state a claim upon which relief can be

granted.

                2. Plaintiffs’ fraud claims should be dismissed for failure to comply with Rule 9(b).

                3. Plaintiffs’ claims are barred by the doctrines of waiver and estoppel.

                4. Plaintiffs’ claims are barred, in full or in part, by their comparative fault.

                5. Plaintiffs’ claims are barred by their failure to mitigate damages.

                6. Defendant Gertz should be dismissed because the Court lacks personal jurisdiction

over them with respect to this dispute.

                7. Plaintiffs’ requests for declaratory and injunctive relief are moot.




                                                       25
KCP-8403959-1
        Case 5:18-cv-06037-DGK Document 109 Filed 10/09/18 Page 25 of 27
                8. Plaintiffs’ Third Amended Complaint should be dismissed for failure to join an

indispensable party to this action, namely Putnam County Memorial Hospital, the entity that

received 100% of the funds at issue in this case.

                9. Plaintiffs’ Third Amended Complaint should be dismissed because the contract at

issue contains a mandatory arbitration clause.



Dated this 9th Day of October, 2018.                   Respectfully submitted,

                                                       /s/ Gregory J. Minana                 d
                                                       GREGORY J. MINANA            MO #38004
                                                       MICHAEL R. OWENS             MO #67002
                                                       HUSCH BLACKWELL LLP
                                                       4801 Main Street, Suite 1000
                                                       Kansas City, Missouri 64112
                                                       Telephone (816) 983-8000
                                                       Facsimile (816) 983-8080
                                                       greg.minana@huschblackwell.com
                                                       michael.owens@huschblackwell.com




                                                  26
KCP-8403959-1
        Case 5:18-cv-06037-DGK Document 109 Filed 10/09/18 Page 26 of 27
                              CERTIFICATE OF SERVICE

       I hereby certify that on October 9, 2018, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system, which will send notification of such filing to all
counsel of record.



                                                  /s/ Gregory J. Minana




                                             27
KCP-8403959-1
        Case 5:18-cv-06037-DGK Document 109 Filed 10/09/18 Page 27 of 27
